Dewey, J.
This was an action of debt on a promissory note made by the defendant’s intestate, and dated September 17th, 1831, for 591 dollars and 76 cents, with interest from date. Pleas, nil debet, plene administravit, and accord and satisfaction; issues of fact upon these pleas; trial by the Court; judgment for the plaintiffs for 257 dollars and 41 cents in debt, and 80 dollars and 4 cents in damages, and for costs.
It appeared in evidence that on the 17th of December, 1838, the plaintiffs received the principal due by the note, and that the object of the suit was the recovery of the interest. We do not think the judgment of the Circuit Court can be sustained. If a creditor receive the principal sum due him, as such, there is nothing on which to sustain an after action: he cannot sue for the interest. Dixon v. Parkes, 1 Esp. R. 110.—Tillotson v. Preston, 3 Johns. R. 229.

Per Curiam.

The judgment is reversed with costs. Cause remanded, &c.